Case 2:21-cv-00238-DSF-MRW Document 14 Filed 02/05/21 Page1of1 Page ID #:274

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CARL L. MILLER, CV 21-238 DSF (MRWx)
Plaintiff,
Order DENYING Motion to
Vv. Remand (Dkt. Nos. 11, 13)
UNIVERSAL MUSIC
PUBLISHING GROUP, INC., et
al.,
Defendants.

 

 

Plaintiff has moved to remand this case to state court. The motion
has no merit because Plaintiff's complaint contains claims for violations
of the Sherman Act and the Racketeer Influenced and Corrupt
Organizations Act. This Court has original jurisdiction over these
federal claims and they may be removed to federal court even if the
state court might also have the jurisdiction to hear them. See 28
U.S.C. §§ 1331, 1441(a).

The motion to remand is DENIED.
IT IS SO ORDERED.
KO b. Sere
Date: February 5, 2021 oe OB. Jrenwr

Dale S. Fischer
United States District Judge

 
